133 Ga. App. 180 (1974)
210 S.E.2d 365
RUCKER
v.
THE STATE.
49628.
Court of Appeals of Georgia.
Argued September 9, 1974.
Decided October 22, 1974.
Rehearing Denied October 30, 1974.
Culpepper & Culpepper, Sampson M. Culpepper, for appellant.
Fred M. Hasty, District Attorney, Stephen Pace, Jr., Assistant District Attorney, for appellee.
BELL, Chief Judge.
The defendant was convicted by a jury of two accusations of selling liquor in a dry county. The court sentenced him to 12 months confinement on each accusation to run consecutively. An incomplete transcript of the evidence has been included in the record on appeal. Held:
1. Conviction of this crime authorizes misdemeanor punishment. Code § 58-123; Code Ann. § 27-2506. The crimes were alleged and admitted in appellant's brief to have occurred at different times but on the same day. Thus they were separate ones authorizing a separate penalty as to each. As the respective sentences were not greater than the maximum sentence provided by law, they are not excessive. Jones v. State, 219 Ga. 848 (136 SE2d 358).
2. The other enumeration of error concerns a part of the charge to the jury. To properly evaluate this claim of error requires a consideration of all the evidence. As only an incomplete transcript has been submitted on appeal, we cannot review this enumeration. See Brown v. State, 223 Ga. 540 (156 SE2d 454).
Judgment affirmed. Quillian and Clark, JJ., concur.